DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear whether the claim requires the fibers in the prepregs to actually be impregnated with a resin, or if the fibers are merely capable of being impregnated by a resin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2010/0129589 (hereinafter “Senibi”).Regarding claim 6 	Senibi teaches a manufacturing method of a composite stringer (composite material structure) 700 includes setting a composite material (textile) 704 on skin plies of composite material of a precured fuselage skin 706 which are all later cured (laminated body of prepregs) in an oven (out of an autoclave), the skin plies (prepregs including fibers which can be impregnated with a resin) is formed under a vacuum pressure (paragraphs [0041], [0057], [0058] and [0077] – [0080]).  Senibi illustrates the fuselage skin 706 is a panel before curing (Figure 7). Senibi teaches the composite 704 has a structure corresponding to a stringer having a corrugated structure which includes portions each having a hat-shaped cross section (Figures 4 and 7).  Senibi teaches producing the composite material structure by covering the precured fuselage skin 706 (laminated body of prepregs), on which the composite material (textile) 704 has been set, with a bag (bagging film) 712, forming a vacuum state (impregnating the textile, in the vacuum state, with the resin) in a space covered with the bagging film, and thermal curing of the precured fuselage skin 706 (laminated body of prepregs) on which the composite material (textile) 704 has been set, the composite stringer (composite material structure) having a structure where the stringer 700 is attached on the panel 706 (Figure 7 and paragraphs [0057], [0058] and [0077] – [0080]).Regarding claim 7 	In addition, Senibi teaches a foam 702 is placed on the fuselage skin 706, and the composite material 704 is placed or laid up over the foam 702 and fuselage skin 706 (in a hat-shaped cross-sectional shape), and then a bag (bagging film) 712 is placed over the composite stringer 700 for curing the composite stringer 700 (paragraph [0064]), which corresponds to filling a foamed core material inside each of the portions having the hat-shaped cross-section, before at least forming the vacuum state in the space covered with the bagging film.Regarding claims 8 and 14 	In addition, Senibi teaches integrating the composite material (textile material) 704 with formed skin plies of composite material (laminated body) of the precured fuselage skin 706 which are later cured (prepregs on which the composite material (textile material) 704 has been set) by forming a vacuum state in the space covered with the bag (bagging film) 712 and heating the laminated body of the prepreg on which the composite material (textile material) 704 has been set (paragraphs [0057], [0058], and [0077] – [0080]).Regarding claim 9 	In addition, Senibi teaches the skin 402 may be stiffened with a plurality of stringers 408, 410, 412, 414, 416, 418, 420, 422, 424, 426, 428, 430, 432, 434, 436, which are intersected or covered by frame members 404, 406, and the method of making a single stringer is also disclosed (paragraphs [0040] — [0042], and Figure 4), which corresponds to both ends of each of the portions having the hat-shaped cross section 418, 420, 422, 424, 426 being occluded. 	Alternatively, Senibi teaches the foam may have a closed cell structure (paragraphs [0046] and [0047]), which also corresponds to the foamed core material being filled is occluded. 	Claim 9 recite(s) the intended use for the composite material structure, i.e. the composite material structure can be used as a part of a fuel tank of an aircraft as in claim 9.  It is submitted that, according to MPEP § 2111.02, intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Senibi as applied to claim 6 above, and further in view of United States Patent Application Publication No. US 2012/0235336 (hereinafter “Sana”).Regarding claim 10 	The limitations for claim 6 have been set forth above.  In addition, Senibi teaches the use of bladders (jigs) are known which inflate to support an internal structure of a composite stringer during the curing process.  However, there is a known issue where a bladder may prematurely deflate, causing improper formation of the stringer and thereby contributing to waste (paragraphs [0006] and [0007]).  As noted above, Senibi teaches a foam 702 is placed on the fuselage skin 706, and the composite material 704 is placed or laid up over the foam 702 and fuselage skin 706 (in a hat-shaped cross-sectional shape), and then a bag (bagging film) 712 is placed over the composite stringer 700 for curing the composite stringer 700 (paragraph [0064]), which corresponds to the foamed material: being placed before at least forming the vacuum state in the space covered with the bagging film; and being used to define the interior cross-sectional shape of the hat-shaped stringer. 	Senibi does not explicitly teach a jig that supports each of the portions having the hat-shaped cross section, from an inside and can be removed after curing the laminated body of the prepregs on which the textile has been set is set inside each of the portions before at least forming the vacuum state in the space covered with the bagging film, and 10 is set inside the panel structure 30 including the hat-shaped stringer 20, supports each of the portions having the hat-shaped cross section from the inside and can be removed after curing the laminated body of prepregs on which a channel portion (textile) 20b has been set, and upon completion of curing the stiffened panel structure, the jig is removed 702 material from Senibi and the jig from Sana for use in defining the interior cross-sectional shape of the manufactured hat-shaped stringer.  It would have been obvious for one of ordinary skill in the art at the time of the invention to form the insert which defines the interior cross-sectional shape of the manufactured hat-shaped stringer of Senibi, and substituting the foam of Senibi with a jig, as suggested by Sana, motivated by the desire to form a conventional insert which defines the interior cross-sectional shape of a manufactured hat-shaped stringer, comprising a jig known in the art as being functionally equivalent and predictably suitable for use in forming such a hat-shaped stringer structure. 	The combination of Senibi and Sana corresponds to the claimed feature requiring the jig is set inside each of the portions before at least forming the vacuum state in the space covered with the bag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783